      Case 18-25226                 Doc 62         Filed 03/14/19 Entered 03/14/19 23:33:11                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Marcus K Graves                                             Social Security number or ITIN   xxx−xx−6279
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−25226



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Marcus K Graves

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           March 12, 2019                                                                United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-25226         Doc 62     Filed 03/14/19 Entered 03/14/19 23:33:11           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 18-25226        Doc 62    Filed 03/14/19 Entered 03/14/19 23:33:11             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 18-25226-DRC
Marcus K Graves                                                                         Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: admin                  Page 1 of 2                   Date Rcvd: Mar 12, 2019
                               Form ID: 318                 Total Noticed: 60


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 14, 2019.
db             +Marcus K Graves,    1710 Autumn Ave Unit C,     Schaumburg, IL 60193-6356
27056024      ++ASCENDIUM EDUCATION SOLUTIONS INC,      PO BOX 8961,    MADISON WI 53708-8961
               (address filed with court: USA Funds/Sallie Mae Servicing,        Attn: Bankruptcy Litigation Unit,
                 E3149,PO Box 9430,    Wilkes-barre, PA 18773)
27055991       +ATG Credit,    1700 W. Cortland St,    Suite 2,    Chicago, IL 60622-1131
27055986       +Amer Coll,    C/O ACC International,    919 Estes Ct,    Schaumburg, IL 60193-4427
27055988       +Armos Systems Co,    1700 Kiefer Dr,    Suite 1,    Zion, IL 60099-5105
27055989       +Arnoldharris,    111 West Jackson B,    Chicago, IL 60604-3589
27055993        CCI,   Contract Callers I,    Augusta, GA 30901
27055998      #+Debt Recovery Solution,    Attn: Bankruptcy,     900 Merchants Councourse, Ste LL11,
                 Westbury, NY 11590-5121
27056002       +ER Solutions/Convergent Outsourcing Inc,     8014 Bayberry Rd,     Jacksonville, FL 32256-7412
27055999       +Eastern Account System Inc,    Attn: Bankruptcy Dept,     PO Box 837,    Newton, CT 06470-0837
27056000       +Enclave Apartments,    700 N Salem Dr,    Hoffman Estates, IL 60169-2872
27056003        Fifth Third Bank,    PO Box 630900,    Cincinnati, OH 45263-0900
27056004       +Horizon Card,    1707 Warren Rd,    Indiana, PA 15701-2423
27193453       +IL Tollway,    Attn: Violation Admin Center,     2700 Ogden Ave,    Downers Grove IL 60515-1703
27056007       +ISAC/Student Assistance Commiss,     Attn: Bankruptcy,    1755 Lake Cook Rd,
                 Deerfield, IL 60015-5209
27056008       +Keynote Consulting,    220 West Campus Drive,     Suite 102,   Arlington Heights, IL 60004-1498
27056009       +Mage & Price,    707 Lake Cook Road,    Deerfield, IL 60015-5613
27056010       +Med Business Bureau,    PO Box 1219,    Park Ridge, IL 60068-7219
27056011       +Metabank-ultravx Visa,    2500 S. Minnesota Ave,     Sioux Falls, SD 57105-4729
27056014       +Ntl Acct Srv,    1246 University Av,    Saint Paul, MN 55104-4125
27056015       +PNC Bank,   606 S. Roselle,    Schaumburg, IL 60193-3123
27056017       +River West Condos LLC,    719 W. Highland Ave,     Elgin, IL 60123-5382
27056018       +Royal Ridge Apartments,    237 Robert Drive,     Elgin, IL 60123-7025
27056021        Stellar Recovery Inc,    1327 Highway 2 Wes,     Kalispell, MT 59901
27056022       +TCF Bank,   800 Burr Ridge Parkway,     Burr Ridge, IL 60527-0865
27193455       +The Illinois Tollway,    PO Box 5544,    Chicago IL 60680-5491
27331242        UNITED STATES DEPARTMENT OF EDUCATION,     CLAIMS FILING UNIT,     PO BOX 8973,
                 MADISON, WI 53708-8973
27056023       +US Department of Education,    Claims Filing Unit,     PO Box 8973,    Madison, WI 53708-8973
27193449       +Villge of Rolling Meadows,    3600 Kirchoff Rd,     Rolling Meadows IL 60008-2498
27056026       +West Line Apartments,    1700 Ontarioville Blvd,     Hanover Park, IL 60133-4829

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BECRANE.COM Mar 13 2019 05:48:00       Eugene Crane,    Crane Simon Clar & Dan,
                 135 S Lasalle Ste 3705,    Chicago, IL 60603-4101
27055990       +EDI: CINGMIDLAND.COM Mar 13 2019 05:48:00       AT&T,    PO Box 6428,
                 Carol Stream, IL 60197-6428
27055987       +E-mail/Text: cashnotices@gmail.com Mar 13 2019 02:20:38        Americash Loans,
                 Attn: Accounts Receivables,    PO Box 184,    Des Plaines, IL 60016-0003
27181724        EDI: CAPITALONE.COM Mar 13 2019 05:49:00       Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
27055992       +EDI: CAPITALONE.COM Mar 13 2019 05:49:00       Capital One, NA,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
27060391       +E-mail/Text: bankruptcy@cavps.com Mar 13 2019 02:19:46        Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
27055994       +E-mail/Text: gteder1@cnac.com Mar 13 2019 02:20:06        Cnac Dundee Inc,    750 Dundee Ave,
                 East Dundee, IL 60118-3010
27055995        E-mail/Text: comedbankruptcygroup@exeloncorp.com Mar 13 2019 02:20:36         ComEd,   PO Box 6111,
                 Carol Stream, IL 60197-6111
27103731       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Mar 13 2019 02:20:36
                 Commonwealth Edison Company,    Bankruptcy Department,     1919 Swift Drive,
                 Oak Brook, IL 60523-1502
27055996       +EDI: CREDPROT.COM Mar 13 2019 05:48:00       Crd Prt Asso,    Attn: Bankruptcy,    PO Box 802068,
                 Dallas, TX 75380-2068
27055997       +EDI: CMIGROUP.COM Mar 13 2019 05:48:00       Credit Management LP,    4200 International Pkwy,
                 Carrollton, TX 75007-1912
27193452       +EDI: RCSFNBMARIN.COM Mar 13 2019 05:48:00       Credit One Bank,    POB 740237,
                 Atlanta GA 30374-0237
27193451       +EDI: RCSFNBMARIN.COM Mar 13 2019 05:48:00       Credit One Bank,    POB 98872,
                 Las Vegas NV 89193-8872
27193448       +EDI: RCSFNBMARIN.COM Mar 13 2019 05:48:00       Credit One Bank,    POB 98873,
                 Las Vegas NV 89193-8873
27056001       +E-mail/Text: bknotice@ercbpo.com Mar 13 2019 02:19:13        Enhanced Recovery Corp,
                 Attention: Client Services,    8014 Bayberry Rd,     Jacksonville, FL 32256-7412
27056005       +EDI: IIC9.COM Mar 13 2019 05:49:00      IC System,     Attn: Bankruptcy,   444 Highway 96 East,
                 St Paul, MN 55127-2557
27056006        EDI: IRS.COM Mar 13 2019 05:49:00      Internal Revenue Service - 1/11,      PO Box 7346,
                 Philadelphia, PA 19101-7346
27193454       +E-mail/Text: bankrup@aglresources.com Mar 13 2019 02:16:50        NICOR Northern Illinois Gas,
                 Attention Bankruptcy & Collections,    PO Box 549,     Aurora IL 60507-0549
          Case 18-25226            Doc 62       Filed 03/14/19 Entered 03/14/19 23:33:11                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: admin                        Page 2 of 2                          Date Rcvd: Mar 12, 2019
                                      Form ID: 318                       Total Noticed: 60


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
27056012       +E-mail/Text: Bankruptcies@nragroup.com Mar 13 2019 02:21:24       National Recovery Agen,
                 2491 Paxton St,   Harrisburg, PA 17111-1036
27056013       +E-mail/Text: bankrup@aglresources.com Mar 13 2019 02:16:51       Nicor,   PO Box 190,
                 Aurora, IL 60507-0190
27283684        EDI: PRA.COM Mar 13 2019 05:48:00     Portfolio Recovery Associates, LLC,
                 c/o Capital One Bank, N.a.,   POB 41067,    Norfolk VA 23541
27293163       +EDI: RESURGENT.COM Mar 13 2019 05:48:00      PYOD, LLC its successors and assigns as assignee,
                 of OSI Funding, LLC,   Resurgent Capital Services,    PO Box 19008,    Greenville, SC 29602-9008
27088195       +EDI: JEFFERSONCAP.COM Mar 13 2019 05:48:00      Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,    Po Box 7999,   Saint Cloud Mn 56302-7999
27064174       +EDI: AIS.COM Mar 13 2019 05:48:00     Presence Health,    by American InfoSource as agent,
                 4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
27056016       +E-mail/Text: bankruptcy@gopfs.com Mar 13 2019 02:20:54      Prestige Financial,    PO Box 26707,
                 Salt Lake City, UT 84126-0707
27056019       +EDI: NAVIENTFKASMSERV.COM Mar 13 2019 05:48:00      Slm Financial Corp,    PO Box 9500,
                 Wilkes-barre, PA 18773-9500
27056020       +EDI: SWCR.COM Mar 13 2019 05:49:00      Southwest Credit Syste,    4120 International Parway,
                 Suite 1100,   Carrollton, TX 75007-1958
27271315       +EDI: AIS.COM Mar 13 2019 05:48:00     Verizon,    by American InfoSource as agent,
                 4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
27056025        EDI: VERIZONCOMB.COM Mar 13 2019 05:48:00      Verizon Wireless,    PO Box 25505,
                 Lehigh Valley, PA 18002-5505
27193450       +EDI: BLUESTEM Mar 13 2019 05:49:00      Web Bank,   215 State St, Suite 1000,
                 Salt Lake City UT 84111-2336
                                                                                              TOTAL: 30

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 12, 2019 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Marcus K Graves cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Eugene Crane    ecrane@cranesimon.com,
               il41@ecfcbis.com;jmunoz@cranesimon.com;dkobrynski@cranesimon.com
              James M Philbrick    on behalf of Creditor   Prestige Financial Services Inc. jmphilbrick@att.net
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
